Citation Nr: 9903554	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for disability 
compensation for service connected post traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel





INTRODUCTION

The veteran's active military service extended from March 
1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That rating decision continued a 10 
percent rating for PTSD which had been in effect since 
February 1992.  Subsequently, a June 1995 rating decision 
granted an increased rating of 30 percent effective February 
1992.

The case was previously before the Board in May 1996, when it 
was remanded for examination of the veteran and medical 
opinions.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected PTSD is manifested by 
anxiety, depression, feelings of detachment, poor impulse 
control, and a Global Assessment of Functioning (GAF) score 
of 90.  

3.  The service-connected PTSD does not result in more than 
definite impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
disability compensation for service connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters and Rating Schedule

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service connected PTSD within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the psyche in self-support of the individual.  
38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates, the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed.Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
In this case, the RO reviewed the veteran's claim under the 
new criteria in March 1998, and it provided the veteran with 
the new criteria in a Supplemental Statement of the Case 
dated August 1998.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, the Board concludes that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal because due process requirements have been 
met.  VA O.G.C. Prec. Op. 11-97 at 3-4 (Mar. 25, 1997); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97.

The veteran's service-connected PTSD is currently rated as 30 
percent disabling.  Under the old criteria a 30 percent 
rating was assigned when there was "definite impairment in 
the ability to establish and maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  The next 
higher rating, a 70 percent disability rating, was warranted 
for severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1997).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1997); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

II.  Medical Evidence

The veteran's discharge papers, DD 214, reveal that he served 
in the Marine Corps and that he served in combat in Vietnam.  
Private medical treatment records from 1992 and 1993 reveal 
diagnostic impressions of PTSD and depression.  

An April 1995 private hospital discharge summary reveals that 
the veteran had a "suicidal attempt with depression and 
acting out behavior."  A history of anxiety, fighting, and 
aggravated behavior at home was noted along with a long 
history of alcohol and marijuana abuse.  The suicide attempt 
was apparently precipitated by marital difficulties.  The 
diagnosis included adjustment disorder with depression; PTSD; 
and alcohol and marijuana dependence.

In October 1996 a VA psychiatric examination of the veteran 
was conducted.  The examiner reviewed the veteran's military 
and medical history.  The veteran claimed "having several 
periods of feelings hopelessness, loss of self-confidence and 
total withdrawal and becoming suicidal several times with 
several suicide  attempts, last one in 1995.  . . .  At the 
present time he is working at the St. Louis Airport and he is 
doing maintenance job there. He has been working in this job 
for the last four years. He has a night shift duty and he 
works from 10 p.m. to 6 a.m.  Even though the patient has 
been having trouble with alcohol consumption and use of 
marijuana the patient has been consistently going to work."  
The examination report continued:

In terms of subjective complaints he describes 
thoughts of difficulty concentrating, lack of 
energy, feelings of hopelessness, increased 
anxiety.  At times the patient claims to be 
hypervigilant. Patient claims that he cannot sleep 
without having a nightmare, of hopelessness and 
being vulnerable to attack.  He describes going out 
to a restaurant and having an hypervigilant 
situation where he has to become afraid of people 
going in his back.  The patient does not give a 
spontaneous specific description of any of these 
events, but repeats them with consistencies.

In terms of objective findings the patient is a 47-
year-old Caucasian male.  He was neatly dressed, 
freely verbal, euthymic mood and with anxious 
effect.  He was having restless leg.  His grooming, 
posture and psychomotor activity was increased. He 
was preoccupied with death, disease, loss of self-
esteem, marital problems, feelings of being 
abandoned by his wife.  The patient reports to have 
nightmares about body bags and daily panicky 
feelings with expectation and combat sounds.  He 
repeats these particularly at night now and has 
nightmares that are recurrent. He denies suicidal 
ideation, homicidal ideation.  The patient denies 
perceptual disturbances.  The patient seems to be 
oriented to person, place and time.  No major 
cognitive deficits.  Insight and judgment poor.

The examiner described the traumatic effects of combat on the 
veteran as persistently experienced by the following:

He describes intrusive, distressing recollections.  
He cannot hunt.  He has anhedonia.  He cannot be 
around guns or dead animals.  He cannot go to the 
forest because it will remind him of the combat 
time.  "They all look real and bring back dead 
bodies in Vietnam", that is what he said.  He 
panics when he is around a gun. He has thoughts of 
shooting people and being shot at.  He has 
recurrent dreams still occurring about dead people 
and people that he killed.  He has flashbacks of 
setting up parameters and running through the 
trees.  He sees Vietnam veterans and they symbolize 
his friends he left in Vietnam. According to him, 
it is especially bad when, "I think of two 
brothers that I knew on the flight back and they 
were blown;" first one brother and then the other 
one. He has persistent avoidance of his family 
associated with trauma.  He avoids thoughts of 
Vietnam by drinking and by using marijuana 
continuously.  He admits he is an alcoholic.  He 
fears drinking because I get violent and he tries 
not to drink, but when his nerves get really bad he 
uses a drink in order to calm himself.  He 
withdraws from activities and situations mostly 
involving other veterans.  He states that there are 
gaps in the week when he does not remember anything 
and he tries to forget. He has no goal-directed 
activities or interests.  He will not go out 
socially and he has been having sexual problems.  
He isolates himself and does not like to be around 
people, and he has interpersonal problems.  He 
denies any inability to depress affect except for 
anger.  He describes a feeling of futility and 
several suicide attempts that he relates to both 
guilt and anger in relation to Vietnam experience.  
He has persistent symptoms of increased arousal.  
He states that he is up four nights in a row and he 
is afraid to sleep and that is why he uses alcohol 
and marijuana even though he is antidepressant 
medication is not helping him.  He gets angry at 
any little thing that goes wrong and then he loses 
his temper and "I abuse my wife and then I drag 
her around the house" and that has been causing 
him problems with her.  His hypervigilance is 
present particularly at night when he cannot sleep 
and that is why he chose to work at night because 
he cannot sleep anyway.  He has marked startled 
reaction with feeling of sudden panic and tension 
to slight noises particularly at night.

The Board notes that some of the symptomatology reported by 
the veteran is contradicted by other evidence of record.  
Specifically, in November 1994 the veteran's wife submitted a 
letter in which she indicated that the veteran kept many 
firearms around and that he felt it necessary for both 
security and for hunting.  This contradictory evidence seems 
to cast doubts on several of the symptoms reported by the 
veteran above.  The diagnosis of the October 1996 VA 
examination was post traumatic stress disorder; cannabis and 
alcohol abuse; and substance-induced mood disorder.  A Global 
Assessment of Functioning (GAF) scale score of 65 was 
assigned.  

In December 1997 a VA compensation and pension social survey 
of the veteran was conducted.  The veteran was noted to be 
"presently in divorced proceeding with his third wife.  His 
first marriage lasted two years.  He second wife also lasted 
two years. His third wife lasted four years."  The veteran 
reported a history of drifting around between different odd 
jobs.  He is now employed as a mechanic at the St. Louis 
Airport on the night shift.  The veteran stated that he works 
at night because he does not like being around people.  He 
also has nightmares that keeps him awake, and working at 
night prevents the nightmares.  

In February 1998 the most recent VA examination of the 
veteran was conducted.  The examiner reviewed the veteran's 
claims file and medical history along with the prior 
diagnoses of PTSD; cannabis and alcohol abuse; and, 
substance-induced  mood disorder.  The veteran reported being 
separated from his wife and being currently involved divorce 
proceedings.  He indicated that he lives with his father and 
that he continues to hold his full-time job with the Airport 
Authority which involves night shift work in the welding and 
carpentry shops.  He does not now socialize, but stays at 
home and watches television.  He reported continuing 
treatment with a private physician which included medication 
management of his psychiatric symptoms.  He reported one 
instance of suicidal ideation in the prior year.  The veteran 
also reported one disturbance in his industrial functioning 
when, at work, they locked him in the welding shop because of 
his threats of homicide towards a co-worker who since has 
left this employment.  "The veteran says he is argumentative 
at work and treats 'Oriental employees like trash' so the 
foreman keeps him as isolated from others as is possible."  
The veteran had subjective complaints of "everything is a 
ball of wax and it is all melting away."  He also reported 
crying spells and being nervous, cranky, and irritable along 
with not sleeping or eating for days at a time because he did 
not feel like it.  He indicated a preference for drinking 
alcohol over eating.  He also reported that he will 
repeatedly get up when he does sleep to check the location 
and source of any noise and to ensure the locked security of 
his place of residence.   

Objective findings on mental status examination revealed that 
the veteran was "exhausted-looking, oriented times 3, clean, 
casually- attired, polite.  Thought processes: No formal 
disordering.  No dissociative or intrusive episodes reported.  
High level of negative, internal attributions consistent with 
depressive mood."  Concentration and attention were within 
normal limits.  Evaluation of the veteran's thought content 
revealed "growing despondence.  Self- blame.  No religious 
ideation.  Vague, persecutory idea, not rigidly held, nor 
systemic, but will endure for several days at a time.  Non-
bizarre delusion."  Impulse control was noted to be poor and 
mood and affect were dysphoric with open crying.  With 
respect to substance abuse the veteran reported that he 
"continues with alcohol abuse.  He will drink a 32 oz before 
getting to work and a 40 oz on the way home from work.  He 
has stopped cannabis abuse for fear it would be cited in any 
custody hearing."  The examiner's evaluation was that the 
veteran's judgment were good because of his discontinuing 
cannabis abuse and continuing psychiatric care.  However 
insight was poor.  The diagnosis was PTSD, chronic substance-
induced mood disorder, and alcohol abuse with marijuana abuse 
in remission.  Initially the examiner assigned a GAF score of 
50 and noted that the score accounted for the impact of all 
of the veteran's psychiatric disorders as noted above.  

The Examiner submitted an addendum when requested to 
ascertain the level of disability resulting from the 
veteran's PTSD alone.  

[The RO] requested that the overall GAF of 50 for 
this veteran be partialled out so that the PTSD 
component would be evident.  I see the veteran's 
increased duress and increased dysfunction arising 
largely from mood symptoms propelled through 
ongoing alcohol misuse, whereas his report does not 
emphasize the intrusive elements of PTSD; there was 
an absence of complaints about dissociative 
experiences and nightmares.  He displayed 
despondence, disrupted vegetative processes, and 
cognitive patterns of a person with an increasingly 
severe mood disturbance.  Even his now reported 
guilt over his leaving Vietnam early, because of a 
parasite infection of gastrointestinal tract 
appears to be part and parcel of the cognitive 
distorting process of his mood disturbance.  I see 
the GAF for PTSD alone being 90 and when one adds 
the abuse of alcohol and the substance-induced mood 
disorder, the GAF drops further to 50.

The RO obtained treatment notes from the veteran's continuing 
treatment by a private physician from 1996 and 1997.  These 
records reveals continued treatment of the veteran's 
psychiatric symptoms with medication and the routine follow-
up appointments required for such treatment.  A November 1996 
treatment note does indicate a "GAF 50%."

III.  Analysis

The veteran is currently rated as 30 percent disabled for 
post traumatic stress disorder.  There is a considerable 
volume of competent medical evidence of record which 
indicates that the veteran's main disability is his alcohol 
dependence.  

Under the old regulations a 30 percent rating was assigned 
when there was "definite impairment in the ability to 
establish and maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
This is what is shown by the evidence of record.  The veteran 
has anxiety, depression, feelings of detachment, and poor 
impulse control.  Moreover, much of this symptomatology can 
be related to his nonservice-connected substance abuse.  
Specifically, his mood disturbance has been related to 
substance abuse in VA medical records.  The veteran's service 
connected PTSD alone results in no more than definite 
industrial impairment under the old regulations.  He did not 
show any symptoms related to PTSD which would warrant a 
rating in excess of 30 percent under the old regulations.  
Specifically, a GAF score of 90 with respect to his PTSD was 
the most recently assigned.  The GAF scores of 50 that have 
been assigned in the past take into account the veteran's 
service connected PTSD along with his psychiatric symptoms 
related to substance abuse.  Based on the GAF of 90 for PTSD 
alone, the veteran did not portray any symptoms portraying 
any impairment greater than definite.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

The Board notes that a GAF score of 90 is defined as "absent 
or minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, 31 (4TH ed. rev., 1994).

Under the new criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).
Again the evidence of record reveals that the veteran's 
service connected PTSD alone does not approach this level of 
disability and it certainly does not warrant a rating in 
excess of 30 percent.  The veteran did not portray any more 
serious symptoms related to his service connected PTSD which 
would warrant a rating in excess of 30 percent under the new 
rating schedule.  

The evidence of record does not reveal that the veteran meets 
the criteria for a rating in excess of 30 percent under 
either the old or new regulations.  

Finally, the Board must address the question of the veteran's 
substance abuse.  The considerable volume of medical evidence 
of record relates most of the veteran's psychiatric 
disability to his substance abuse.  Specifically, alcohol 
abuse and substance induced mood disorder are the key 
disabling elements in the veteran's disability picture.  The 
1998 VA examination report specifically supports this by 
indicating that the veteran's GAF score is 90 when his PTSD 
alone is considered, but it falls to a GAF of only 50 when 
the veteran's substance abuse is considered.  The RO has 
grappled with the issue of entitlement to service connection 
for the veteran's substance abuse on several occasions.  
However, the ultimate result of that issue is not material to 
the issue at hand.  The issue current before the Board is 
entitlement to an increased rating for disability 
compensation for service connected post traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  
The law specifically states that "no compensation shall be 
paid if the disability is a result of . . . abuse of alcohol 
or drugs."  38 U.S.C.A. § 1110 (West (1991); Barela v. West, 
11 Vet. App. 280 (1998).  Therefore, disability compensation 
may only be assigned based on the veteran's service connected 
PTSD and may not account for his substance abuse.  This is 
exactly what has been accomplished in the currently assigned 
disability rating.   

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's service connected PTSD.  





	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for disability compensation for service 
connected post traumatic stress disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

